DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see 112 Rejections, filed 11/10/2020, with respect to claims 13-21 have been fully considered and are persuasive.  The 112 Rejection of claims 13-21 has been withdrawn. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339.  The examiner can normally be reached on M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411